          Case 1:20-cv-06516-VM Document 77 Filed 10/08/20 Page 1 of 5
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007


                                                      October 8, 2020

BY ECF AND ELECTRONIC MAIL

Hon. Victor Marrero, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:     Jones et al. v. United States Postal Service et al., No. 20 Civ. 6516 (VM)

Dear Judge Marrero:

         This Office represents the defendants in the above-referenced case. We write
respectfully in connection with the Court’s Order issued on October 5, 2020, directing the parties
to meet and confer regarding their respective proposals for a Supplemental Guidance Document
to be circulated to United States Postal Service (“USPS”) managerial employees. ECF No. 72;
see also ECF No. 57 (“PI Order”) ¶ 7.1 In compliance with the Order, the parties met and
conferred regarding USPS’s original proposal (ECF No. 70-1) and Plaintiffs’ redline thereof
(ECF No. 71-1) (“Plaintiffs’ Redline”). As represented in Plaintiffs’ letter filed earlier this
evening, ECF No. 76, Government counsel did not have authority to provide a revised draft to
Plaintiffs by the time Plaintiffs wished to file an update letter to the Court. As also previewed in
that letter, Defendants have since obtained that authority, and provide a new version of the
Supplemental Guidance Document herewith, as Exhibits A and B (clean and track changes
versions, respectively), for the Court’s consideration.

        As reflected in a the attached, USPS has accepted as many of Plaintiffs’ suggested
modifications to the Supplemental Guidance Document as USPS reasonably believes it can,
without causing confusion in its workforce or a disruption of delivery operations less than a
month before the November election. Among other, smaller changes it has incorporated, USPS
has accepted Plaintiffs’ requests to: (1) address the Guidance to EAS employees (which consists
of tens of thousands of employees); (2) explain that ballots must not be detained or held for
postage payment; (3) provide a specific window around Election Day when ballots may be
manually separated and moved by air or according to Priority Mail Express delivery standards
regardless of paid class; (4) incorporate a substantial portion of the September 25, 2020,
Additional Resources Memo essentially verbatim; (5) post a copy of the Supplemental Guidance
Document on the USPS intranet; (6) prepare a Stand-Up Talk for USPS employees discussing


1
 The information contained in this letter has been provided to this Office by the United States
Postal Service, to be provided to the Court to comply with Defendants’ obligations under the
Court’s Orders in this case.
          Case 1:20-cv-06516-VM Document 77 Filed 10/08/20 Page 2 of 5

 Page 2 of 5


the Supplemental Guidance Document; and (7) include the email addresses of individuals to be
contacted with questions (on the version of the Supplemental Guidance Document distributed
within USPS, but not the version publicly filed).2

        However, there are still numerous differences between Defendants’ revised proposal,
attached, and Plaintiffs’ Redline, which USPS addresses briefly herein. In short, certain
elements of Plaintiffs’ Redline either are inconsistent with directives that this Court has issued,
or are unwarranted under those directives; refer to or are derived from other courts’ orders, and
would risk interference with other litigations; or baselessly seek significant injunctive relief that
the Court has never ordered in this case, with no showing that such relief is warranted or
practicable.

        1. Suggested Added Provisions that Are Unwarranted Under, or Inconsistent With, this
Court’s Directives. Plaintiffs seek language in the Supplemental Guidance Document that is
unwarranted under this Court’s Order regarding overtime relief (ECF No. 66) (the “Overtime
Order”), as well as the mutually negotiated PI Order, which states explicitly that the
Supplemental Guidance Document will work in concert with USPS guidances previously issued
on September 21 and September 25, 2020. PI Order ¶ 7; see also ECF Nos. 70-2 (“Clarifying
Operational Instructions”), 70-3 (“Additional Resources Memo”). Plaintiffs’ suggested redlines
on this issue would cause significant confusion within USPS regarding recently issued guidance,
which was issued in part in an effort to comply with other court orders.

        Specifically, Plaintiffs request language “rescinding” the portions of those two
documents that discuss overtime, on the theory that any reference to overtime that is “needed” or
“necessary” is contrary to the Overtime Order. See, e.g., Plaintiffs’ Redline at 4. This assertion
is incorrect. USPS’s proposed Supplemental Guidance Document language regarding overtime,
including its references to the Clarifying Operational Instructions and the Additional Resources
Memo, is consistent with the Overtime Order, in which this Court provided a clarification that
“calls for USPS to approve overtime that will ensure the timely delivery of Election Mail.”
Overtime Order at 20. This is entirely consistent with USPS’s prior instructions that personnel
should approve “overtime necessary to expeditiously move Election Mail” (Clarifying Operating
Instructions at 1), and that “[o]vertime is authorized and instructed to be used to support”
USPS’s additional Election resources “as needed” (Additional Resources Memo at 2); and with
USPS’s suggested Supplemental Guidance language that “[o]vertime, including penalty
overtime, is authorized and instructed to be used to facilitate the timely delivery of Election
Mail.” See Ex. A at 4.

        On the other hand, piecemeal rescission of portions of the two recent guidance documents
is not only unnecessary, but would also sow significant confusion among managers and the

   2
      In addition, in response to Plaintiffs’ concerns regarding the reporting of violations of
Election Mail policies and practices, USPS has an existing reporting path along which violations
that are not resolved locally would be escalated, potentially to the Headquarters level if
necessary. Defendants do not believe this reporting “tree” needs to be directly reproduced in the
Supplemental Guidance Document, but Government counsel can discuss it with Plaintiffs’
counsel or the Court.
          Case 1:20-cv-06516-VM Document 77 Filed 10/08/20 Page 3 of 5

 Page 3 of 5


workforce they are responsible for overseeing.3 Plaintiffs have been aware of the Clarifying
Operational Instructions and the Additional Resources Memorandum since they were issued
weeks ago, and have never directly challenged them; indeed, as already mentioned, the PI Order
expressly contemplates their continuing force as governing USPS policy documents. See PI
Order ¶ 7. Moreover, the Clarifying Operational Instructions were issued in part to assist the
field in carrying out the directives of the preliminary injunction order in Washington v. Trump,
No. 1:20-CV-03127-SAB (E.D. Wash.) (ECF No. 81), and yet another court has explicitly
ordered USPS to “comply with the ‘Clarifying Operational Instructions’ issued September 21,
2020.” See Pennsylvania v. DeJoy, No. 20-4096 (E.D.Pa.) (ECF No. 63) (“Pennsylvania
Order”) ¶ 3. Plaintiffs’ proposal thus threatens to subject USPS to inconsistent, incompatible
court-imposed obligations less than four weeks before Election Day.

        Further relating to overtime, Plaintiffs ask for new language and guidance regarding
overtime for which4 Plaintiffs have never previously advocated, and that Plaintiffs did not
request during litigation of Defendants’ motion for clarification. See Plaintiffs’ Redline at 4-5
(seeking, e.g., to expand the Overtime Order to include “overtime for . . . facially non-Election
Mail related purpose[s]” if it “would free other resources that would accelerate delivery of
Election Mail,” and overtime “to achieve ordered service standards”5). The Court considered
Plaintiffs’ arguments in opposition to clarification, and Plaintiffs have waived any argument that
they did not raise at the appropriate time. Moreover, even setting waiver aside, Defendants’
proposed Supplemental Guidance Document appropriately incorporates the language ordered by
the Court in the Overtime Order, see Ex. A at 4, and—as explicitly contemplated by the PI
Order—refers back to the Clarifying Operational Instructions and the Additional Resources
Memo to ensure that the field understands how all of those documents work together to set forth
USPS policy.


   3
      For example, Plaintiffs suggest the following mandatory yet virtually incomprehensible and
unimplementable management “guidance” language, which would inevitably risk creating
substantial uncertainty within the USPS workforce about their marching orders for the November
election: “To the extent any prior direction – for example, in the [Clarifying Operational
Instructions] or the [Additional Resources Memo] – is inconsistent with this memorandum, you
should disregard the prior instructions. However, to the extent those instructions are not
contradicted by anything in this document, they remain in effect.” Plaintiffs’ Redline at 1.
   4
     The Court also should not accept Plaintiffs’ suggested insertion regarding “targeted
reductions in workhours,” which is unrelated to any element of the PI Order in this case, but
seems to relate to a component of the Pennsylvania Order that addresses “work hours reduction
targets” and a number of overtime issues. See Pennsylvania Order ¶ 4(d). That portion of the
Pennsylvania Order, among others, is the subject of a pending motion for clarification. See
Pennsylvania v. DeJoy, ECF No. 66.
   5
     Plaintiffs mischaracterize this provision of the PI Order, which did not, contrary to
Plaintiffs’ assertion, “order[] the Postal Service to achieve an on-time score of 93.88%.”
Plaintiffs’ Redline at 5. The Court did not issue that directive; and Defendants have complied
with the relevant PI Order provision. See PI Order ¶ 4; ECF No. 67. USPS’s service
performance is the subject of a separate dispute in this case. See ECF Nos. 73-74.
          Case 1:20-cv-06516-VM Document 77 Filed 10/08/20 Page 4 of 5

 Page 4 of 5


        2. Suggested Added Provisions Relating to Late and Extra Trips that Risk Interference
with Other Court Orders and Ongoing Litigation. In addition to Plaintiffs’ proposed
modifications to USPS’s guidance discussed above, Plaintiffs suggest other language derived not
from any development in this case, but rather seemingly aimed at enshrining different portions of
the Pennsylvania Order relating to late and extra trips and to pertinent guidelines that USPS Vice
President Robert Cintron issued in July 2014. See Plaintiffs’ Redline at 4 (purporting to
introduce new guidelines for when late and extra trips may be taken, and suggesting “rescission”
of, among other things, the Cintron guidelines); Pennsylvania Order ¶¶ 4(b), (c); ECF No. 33-2
(Cintron guidelines). Those portions of the Pennsylvania Order are among the subjects of the
Government’s pending motion for clarification (and additional supplemental declarations from
Robert Cintron) in the Pennsylvania case. See Pennsylvania v. DeJoy, ECF Nos. 66, 66-5, 66-5.
As the Government argues in that case, “the act of issuing any further guidance [relating to late
and extra trips] at this juncture may create confusion given all of the new guidance being
distributed.” Pennsylvania v. DeJoy, ECF No. 66 at 11. The Court should not interfere with the
Pennsylvania court’s consideration of the Cintron guidelines, and most importantly, should avoid
risking further confusion regarding late and extra trips.

         3. Suggested Added Provisions Seeking New Injunctive Relief, Without Any Showing
That the Relief Is Warranted or Practicable. Lastly, Plaintiffs attempt to import entirely new,
significant injunctive relief into this case. For example, Plaintiffs ask the Court to install an
“independent monitor” with the authority to, among other things, “give local USPS managers
orders” (Plaintiffs’ Redline at 5); create a new, unelaborated yet strict “violation” policy relating
to the use of extraordinary measures to facilitate the delivery of Election Mail, when the
Additional Resources Memo makes clear that the appropriate and most effective deployment of
such measures is to be determined according to the judgment and discretion of local managers
(id. at 2; Additional Resources Memo at 1); change dates already imposed by the PI Order,
and/or set new entirely dates (e.g., Plaintiffs’ Redline at 4, altering paragraph 7(c) of the PI
Order; id. at 2 (creating new time frames relating to late and extra trips, including the vague
phrase “and through the state-appropriate number of days after Election Day”)); and impose new
obligations on USPS International Service Centers, which have not previously been a subject of
this litigation (id. at 2).

        This is neither the appropriate time, nor is a Supplemental Guidance Document the
appropriate mechanism, to seek these entirely new, significant injunctions. USPS’s focus now is
and must be on service and on the expeditious handling of Election Mail, and Defendants
respectfully submit that no further, novel relief should be ordered at this late time. Doing so
would create uncertainty in the field and could risk disrupting USPS’s operations at a critical
time.

                                                    ***

       We thank the Court for its consideration of these matters.
        Case 1:20-cv-06516-VM Document 77 Filed 10/08/20 Page 5 of 5

Page 5 of 5


                                        Respectfully,

                                        AUDREY STRAUSS
                                        Acting United States Attorney for the
                                        Southern District of New York
                                        Attorney for Defendants

                                   By: /s/ Rebecca S. Tinio__      _
                                       REBECCA S. TINIO
                                       STEVEN J. KOCHEVAR
                                       Assistant United States Attorneys
                                       86 Chambers Street, Third Floor
                                       New York, New York 10007
                                       Tel.: (212) 637-2774/2715
                                       E-mail: rebecca.tinio@usdoj.gov
                                                steven.kochevar@usdoj.gov
